Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 03/02/2021.  Claims 1-3, 5-9, 11-14, 17, and 20-24 are currently pending. 
Response to Amendment
The double patenting/substantial duplicate claim warning of claim 17 is withdrawn in view of the above amendment.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the antecedent basis issue of the term “fibrous element” is withdrawn in view of the above amendment.  However, the claim is indefinite for new reasons in view of the present amendment.  See the 112 rejection, below.
The rejection of claim 14 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.
The rejections of claims 1-3, 5-9, 11-14, 17, 20, and 21 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 based on Dreher et al. (US 8,980,816) are withdrawn in view of the above amendment.  However, the current rejection also utilizes a new reference, Fujioka et al. (US 8,026,204), in addition to Dreher et al. under a new ground(s) of rejection, which renders obvious instant claim 1 and its dependent claims.  With regard to newly added independent claim 22, the current rejection also utilizes Dreher et al. (US 8,980,816) both alone and in combination with Fujioka et al., which renders obvious instant claim 22 and its dependent claims.  See the new 103 rejections, below.
Claim Objections
Claim 22 is objected to because of the following informalities:  In claim 22, it is noted that the claim recites different capitalization cases of the same term, e.g., “c) a base pH adjusting agent, wherein the Base pH adjusting agent …”, where it is construed the terms are actually referring to the same base pH adjusting agent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 11, 14, and 17 each recite the preamble “The water-soluble unit dose fabric detergent article of claim 22,”.  However, claim 22 recites a narrower preamble “A water-soluble unit dose article”.  Claims 11, 14, and 17 are each indefinite because the terms “fabric” and “detergent” are not recited in claim 22 and there is insufficient basis for the recitation of “fabric detergent” in the water-soluble unit dose article.  
	Appropriate correction/clarification is required. 
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Fujioka et al. (US 8,026,204, hereinafter Fujioka). 
As to claim 1, Dreher teaches a water-soluble unit dose article comprising a water-soluble fibrous structure (fibrous structures comprising a plurality of water-soluble fibrous elements, abstract and col. 1 lines 62-65, that are provided in a form capable of dosing an automatic dishwashing article for an automatic dishwashing machine, col. 53 lines 48-50 and col. 54 lines 46-53, i.e. a water-soluble unit dose article), a surfactant, a base pH adjusting agent, and a protease enzyme, wherein the Base pH agent adjusting agent increases the pH of a wash liquor to a pH greater than 8 (the automatic dishwashing article is taught as comprising the fibrous structures, a surfactant system, and ingredients known in the art of cleaning including protease enzyme and a pH buffering agent for an automatic dishwashing liquor to obtain a pH of 8 to 11, i.e., a base pH adjusting agent, see col. 53 lines 49-62; the fibrous structure is taught as comprising a plurality of active agent-containing particles, col. 5 line 16 to col. 6 line 25, the active agent preferably comprises a surfactant, preferably an anionic surfactant, col. 8 lines 39-41).  The water-soluble automatic dishwashing dosing article taught by the reference teaches each and every element of the instantly claimed water-soluble unit dose fabric detergent article, and therefore directly reads on the claimed “fabric detergent” article.  
In the event the automatic dishwashing article taught in col. 53 of Dreher fails to sufficiently meet the claimed base pH adjusting agent and protease enzyme and article being a fabric detergent article, at the time of the effective filing date it would have also been obvious for a person of ordinary skill in the art to arrive within the claimed water-soluble unit dose fabric detergent article comprising a base pH adjusting agent and a protease enzyme from the teachings of Dreher since col. 53 lines 49-62 of Dreher clearly teaches the selection of and providing a mixture of ingredients known in the art of cleaning, including a protease enzyme (line 56) and a pH buffering agent to obtain a pH of 8 to 11 (lines 60-62), and col. 9 lines 1-4 and col. 21 lines 44-46 of Dreher also expressly teaches the article is also designed and intended for laundering clothes as a laundry detergent in addition to the cited dishwashing detergent application, indicating the cited teachings are also applicable to fabrics.  Note the reference further teaches surfactants, e.g., anionic surfactant, pH adjusting agents and enzymes as typical active agents (col. 8 line 41 and col. 21 lines 7-8).  
Dreher fails to teach the particle has a size distribution such that the D20 is about 1.7 mm or more and the D80 is about 3.5 mm or less.
However, Fujioka teaches an anionic surfactant granule, i.e., anionic surfactant-based particle, suitable for incorporation into laundry detergents and kitchen detergents (abstract and col. 1 lines 6-14 and 65-67) having an average particle diameter, i.e., D50, of preferably 0.1 mm to 5.0 mm in view of obtaining preferably solubility and handiness of the anionic surfactant granule (col. 3 lines 25-29).  The disclosed average particle diameters/D50 of 0.1 to 5.0 mm encompasses and overlaps the recited D20 and D80 particle size distribution/1.7 to 3.5 mm D20 to D80 range since the D50 point of a particle size distribution occurs at the center of the distribution whereas the D20 point occurs below than the D50 point and the D80 point occurs above the D50 point.  For example, 2.55 mm is the midpoint of the disclosed range of Fujioka while 2.6 is similarly the midpoint of the claimed D20 to D80 range.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the average particle diameter and optimize the average particle diameter/relative distribution thereof of the anionic surfactant granule taught by Fujioka as the anionic surfactant-based active agent particles of Dreher in order to arrive at the claimed D20 and D80 particle size distribution and obtain a preferable solubility and handiness of the anionic surfactant granule in a dishwashing/kitchen detergent composition or a fabric detergent composition (Fujioka, abstract, col. 1 lines 6-14 and 65-67, col. 3 lines 25-29; Dreher, abstract, col. 1 lines 62-65, col. 5 line 16 to col. 6 line 25, col. 8 lines 39-41, col. 9 lines 1-4, col. 21 lines 44-46, col. 53 lines 48-50, and col. 54 lines 46-53).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 9, Dreher further teaches the water-soluble unit dose article further comprises a non-protease, amylase enzyme in addition to the protease enzyme (col. 53 line 56), and in any event it would have also been obvious for a person of ordinary skill in the art to arrive within the claimed water-soluble unit dose article further comprising a non-protease, amylase enzyme in addition to the protease enzyme from col. 53 lines 49-62 of Dreher since this section of the reference clearly teaches the selection of and providing a mixture of ingredients known in the art of cleaning, including a protease enzyme and amylase enzyme (line 56).
As to claims 12 and 13, Dreher teaches the surfactant comprises an alkyl ethoxylated surfactant having an average degree of ethoxylation overlapping the claimed range of about 1 to about 3.5 (branched alkyl alkoxylate sulfates and C10-C18 alkyl alkoxy sulfates as suitable anionic surfactants as the surfactant of the surfactant system, col. 21 line 65 to col. 22 line 62, notably col. 22 lines 21-24 and 60-61, the C10-C18 alkyl alkoxy sulfates are disclosed as “AExS” meaning a C10-C18 alkyl ethoxylated sulfate with “x” ethoxy units, and further teaches it exemplarily comprises 1-5 ethoxy units, col. 22 lines 60-63), and the alkylalkoxylated sulfate has an average alkyl chain length overlapping the instantly claimed range of about 10 to about 16 carbon atoms (C10-C18 alkyl alkoxy sulfates, col. 22 lines 60-61).
	As to claim 20, Dreher further teaches the enzymes within the article are present as a prill (col. 11 lines 14-15).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Fujioka et al. (US 8,026,204, hereinafter Fujioka)as applied to claims 1, 9, 12, 13, and 20 above, and further in view of Baeck et al. (US 5,883,064, hereinafter Baeck).
Dreher in view of Fujioka teaches a water-soluble unit dose fabric detergent article comprising a water-soluble fibrous structure, a particle comprising a surfactant, a base pH agent, and a protease enzyme, wherein the base pH agent increases the pH of a wash liquor to a pH greater than 8, and wherein the particle has a size distribution such that the D20 is about 1.7 mm or more and the D80 is about 2.5 mm or less, as described above.
Dreher in view of Fujioka fails to teach the protease enzyme has an isoelectric point of from about 6.5 to 11.5 or about 9 to 10.
However, Baeck teaches providing protease enzymes having an isoelectric point of at most 10, which overlaps the claimed isoelectric point ranges of about 6.5 to 11.5 or about 9 to 10, in order to formulate and obtain a detergent composition having an excellent cleaning performance (abstract and col. 2 lines 23-45).  Baeck teaches the detergent compositions are suitable as laundry detergent and/or automatic dishwashing compositions (col. 17 lines 31-36)
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a protease enzyme having an isoelectric point overlapping the claimed ranges of about 6.5 to 11.5 or about 9 to 10 from the teachings of Baeck as the protease enzyme in the automatic dishwashing composition and unit dose article thereof of Dreher in view of Fujioka in order to formulate and obtain a detergent composition and fabric detergent composition having an excellent cleaning performance (Baeck, abstract and col. 2 lines 23-45; Fujioka, abstract, col. 1 lines 6-14 and 65-67, col. 3 lines 25-29; Dreher, abstract, col. 1 lines 62-65, col. 5 line 16 to col. 6 line 25, col. 8 lines 39-41, col. 9 lines 1-4, col. 21 lines 44-46, col. 41 lines 49-53, col. 53 lines 48-50, and col. 54 lines 46-53).

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Fujioka et al. (US 8,026,204, hereinafter Fujioka) as applied to claims 1, 9, 12, 13, and 20 above, and further in view of Sanders et al. (US 9,267,096, hereinafter Sanders).
Dreher in view of Fujioka teaches a water-soluble unit dose fabric detergent article comprising a water-soluble fibrous structure, a particle comprising a surfactant, a base pH agent, and a protease enzyme, wherein the base pH agent increases the pH of a wash liquor to a pH greater than 8, and wherein the particle has a size distribution such that the D20 is about 1.7 mm or more and the D80 is about 2.5 mm or less, as described above.  Dreher teaches anionic alkoxylated sulfate surfactant is a preferred surfactant (col. 21 line 65 to col. 22 line 62, notably col. 22 lines 21-24 and 60-61).
As to claims 5 and 21, Dreher in view of Fujioka fails to teach the base pH adjusting agent comprises a specific functional group such as hydroxide ions.
However, Sanders teaches alkaline detergent compositions suitable for washing wares, i.e., dishes, and laundry (abstract, col. 2 lines 43-55, col. 5 lines 28-40 and col. 17 lines 38-41) comprising anionic alkoxylated sulfate surfactant and protease enzymes (col. 8 lines 30-41 and col. 14 lines 36-42).  Sanders further teaches the composition comprises a pH adjusting compound, including hydroxide-containing compounds as preferred and exemplary compounds, to achieve the desired alkalinity of the composition (col. 12 lines 13-32).  This teaching is evidence a base pH adjusting agent comprising hydroxide ions are well known in the art to obtain alkaline detergent compositions and that such an additive is compatible with a protease enzyme-containing detergent composition.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a hydroxide-containing base pH adjusting agent as taught by Sanders as the pH adjusting/buffering agent in the laundry detergent compositions and unit dose article thereof of Dreher in order to formulate and obtain a detergent composition and fabric detergent composition (Sanders, abstract, col. 2 lines 43-55, col. 17 lines 38-41 and col. 14 lines 36-42; Fujioka, abstract, col. 1 lines 6-14 and 65-67, col. 3 lines 25-29; Dreher, abstract, col. 1 lines 62-65, col. 5 line 16 to col. 6 line 25, col. 8 lines 39-41, col. 9 lines 1-4, col. 21 lines 44-46, col. 41 lines 49-53, col. 53 lines 48-50, and col. 54 lines 46-53).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Fujioka et al. (US 8,026,204, hereinafter Fujioka) as applied to claims 1, 9, 12, 13, and 20 above, and further in view of Van Eekelen et al. (US 5,336,611, hereinafter Van Eekelen).
Dreher in view of Fujioka teaches a water-soluble unit dose fabric detergent article comprising a water-soluble fibrous structure, a particle comprising a surfactant, a base pH agent, and a protease enzyme, wherein the base pH agent increases the pH of a wash liquor to a pH greater than 8, and wherein the particle has a size distribution such that the D20 is about 1.7 mm or more and the D80 is about 2.5 mm or less, as described above.  Dreher further teaches the enzyme may be of any suitable origin, including a microbial (bacterial/yeast) origin (col. 41 lines 49-53).
Dreher in view of Fujioka fails to teach the protease enzyme comprises a serine protease enzyme and/or is a genetically modified mutant of a serine protease.
However, Van Eekelen teaches laundry detergent compositions providing genetically modified mutant of a microbially-derived serine protease enzyme in order to improve the stain removing ability and stage stability properties of the detergent composition (abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a genetically modified mutant of a microbially-derived serine protease enzyme as taught by Van Eekelen (abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68) as the protease enzyme in the automatic dishwashing composition and unit dose article thereof of Dreher in order to formulate and obtain a protease enzyme-containing laundry/fabric detergent composition having improved properties (Van Eekelen, abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68; Fujioka, abstract, col. 1 lines 6-14 and 65-67, col. 3 lines 25-29; Dreher, abstract, col. 1 lines 62-65, col. 5 line 16 to col. 6 line 25, col. 8 lines 39-41, col. 9 lines 1-4, col. 21 lines 44-46, col. 41 lines 49-53, col. 53 lines 48-50, and col. 54 lines 46-53).

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dreher et al. (US 8,980,816, hereinafter Dreher).
As to claim 22, Dreher teaches a water-soluble unit dose article comprising a water-soluble fibrous structure (fibrous structures comprising a plurality of water-soluble fibrous elements, abstract and col. 1 lines 62-65, that are provided in a form capable of dosing an automatic dishwashing article for an automatic dishwashing machine, col. 53 lines 48-50 and col. 54 lines 46-53, i.e. a water-soluble unit dose article) comprising a) a plurality of fibrous elements (described above), b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier, c) a base pH adjusting agent that increases or is capable of increasing the pH of a wash liquor to a pH greater than 8, and d) and a protease enzyme (the automatic dishwashing article is taught as comprising the fibrous structures/elements, a surfactant system, and ingredients known in the art of cleaning including protease enzyme and a pH buffering agent for an automatic dishwashing liquor to obtain a pH of 8 to 11, i.e., a base pH adjusting agent, see col. 53 lines 49-62; the fibrous structure is taught as comprising a plurality of active agent-containing particles, col. 5 line 16 to col. 6 line 25, the active agent preferably comprises a starch and/or a surfactant, col. 8 lines 39-41, where the surfactant is present as a surfactant system comprising, e.g., an anionic surfactant and nonionic surfactant mixture, col. 22 lines 8-14, where the nonionic surfactant comprise dispersing nonionic polymers, col. 23 line 61 to col. 24 line 58; note that pages 7, 8, and 27 of the original specification describe the claimed rheology modifier as having detergent functionality and dispersant polymers function as rheology modifiers; the disclosed nonionic surfactant read on the claimed rheology modifier; alternatively, starch also reads on the claimed rheology modifier).  
In the event the automatic dishwashing article taught in col. 53 of Dreher fails to sufficiently anticipate the claimed base pH adjusting agent and protease enzyme, at the time of the effective filing date it would have also been obvious for a person of ordinary skill in the art to arrive within the claimed water-soluble unit dose fabric detergent article comprising a base pH adjusting agent and a protease enzyme from the teachings of Dreher since col. 53 lines 49-62 of Dreher clearly teaches the selection of and providing a mixture of ingredients known in the art of cleaning, including a protease enzyme (line 56) and a pH buffering agent to obtain a pH of 8 to 11 (lines 60-62), and col. 9 lines 1-4 and col. 21 lines 44-46 of Dreher also expressly teaches the article is also designed and intended for laundering clothes as a laundry detergent in addition to the cited dishwashing detergent application, indicating the cited teachings are also applicable to fabrics.  Note the reference further teaches surfactants, e.g., anionic surfactant, pH adjusting agents and enzymes as typical active agents (col. 8 line 41 and col. 21 lines 7-8).
	In the event 1) the cited anionic-nonionic surfactant mixture as the surfactant system/active agent in the particles of Dreher or 2) the cited surfactant and starch as the active agent in the particles of Dreher each fail to sufficiently anticipate the claimed rheology modified particles comprising a surfactant and a rheology modifier, at the time of the effective filing date it would have also been obvious for a person of ordinary skill in the art to arrive within the rheology modified particles comprising a surfactant and a rheology modifier from the teachings of Dreher since, in addition to clearly teaching the particles comprise a surfactant at a minimum (col. 8 lines 39-41), Dreher further teaches the selection of and providing additional additives as the active agent in the particles, such as dispersing agents, suds suppressing agents, suds boosting agents, anti-foam agents, chelating agents, polymeric dispersing agents, alkoxylated polyamine polymers, alkoxylate polycarboxylate polymer, water softening/hardening agents, thickening agents, latexes, and silica (col. 20 line 40 to col. 21 lines 21), which all broadly read on the claimed rheology modifier.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) as applied to claim 22 above.
Dreher teaches a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.
	As to claim 11, Dreher teaches each “fibrous element”, construed as referring to the fibrous structure of claim 1, comprises various active agents in amounts overlapping the general from about 10% to about 90% by weight on a dry fibrous element basis (e.g., a bleaching agent/system at a level of up to about 30% on a dry fibrous element basis, col. 32 lines 62-64; chelant/chelating agent at 10% by weight on a dry fibrous element basis, col. 10 lines 66-67).  The sum of the amounts/ranges of the various active agents taught by Dreher among col. 25 to col. 43 are also noted as meeting and overlapping the recited “mixtures thereof” species and claimed range of about 10-90% by weight of the instant claim.  
As to claim 14, Dreher further the surfactant comprises an ethoxylated alkyl sulfate having 1) an amount of carbon atoms in the alkyl group overlapping the claimed range of C12-C18, and 2) an average degree of ethoxylation overlapping the claimed range of from about 0.5 to about 3.0 (the C10-C18 alkyl alkoxy sulfates are disclosed as “AExS” meaning a C10-C18 alkyl ethoxylated sulfate with “x” ethoxy units, and further teaches it exemplarily comprises 1-5 ethoxy units, col. 22 lines 60-63, i.e. an average degree of ethoxylation of about 1 to about 5).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) as applied to claim 22 above, and further in view of Van Eekelen et al. (US 5,336,611, hereinafter Van Eekelen).
Dreher teaches a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.  Dreher further teaches the enzyme may be of any suitable origin, including a microbial (bacterial/yeast) origin (col. 41 lines 49-53).
Dreher fails to teach the protease enzyme comprises a serine protease enzyme and/or is a genetically modified mutant of a serine protease.
However, Van Eekelen teaches laundry detergent compositions providing genetically modified mutant of a microbially-derived serine protease enzyme in order to improve the stain removing ability and stage stability properties of the detergent composition (abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a genetically modified mutant of a microbially-derived serine protease enzyme as taught by Van Eekelen (abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68) as the protease enzyme in the automatic dishwashing composition and unit dose article thereof of Dreher in order to formulate and obtain a protease enzyme-containing laundry/fabric detergent composition having improved properties (Van Eekelen, abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68; Dreher, abstract, col. 1 lines 62-65, col. 9 lines 1-4, col. 41 lines 49-53, col. 21 lines 44-46, col. 53 lines 48-50 and col. 54 lines 46-53).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) as applied to claim 22 above, and further in view of Baeck et al. (US 5,883,064, hereinafter Baeck).
Dreher teaches a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.  Dreher further teaches the article is suitable as a dishwashing dosing article and for both launder clothes (col. 9 lines 1-4, col. 21 lines 44-46, col. 53 lines 48-50, and col. 54 lines 46-53)
Dreher fails to teach the protease enzyme has an isoelectric point of from about 6.5 to 11.5 or about 9 to 10.
However, Baeck teaches providing protease enzymes having an isoelectric point of at most 10, which overlaps the claimed isoelectric point ranges of about 6.5 to 11.5 or about 9 to 10, in order to formulate and obtain a detergent composition having an excellent cleaning performance (abstract and col. 2 lines 23-45).  Baeck teaches the detergent compositions are suitable as laundry detergent and/or automatic dishwashing compositions (col. 17 lines 31-36)
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a protease enzyme having an isoelectric point overlapping the claimed ranges of about 6.5 to 11.5 or about 9 to 10 from the teachings of Baeck as the protease enzyme in the automatic dishwashing composition and unit dose article thereof of Dreher in order to formulate and obtain a detergent composition and fabric detergent composition having an excellent cleaning performance (Baeck, abstract and col. 2 lines 23-45; Dreher, abstract, col. 1 lines 62-65, col. 9 lines 1-4, col. 41 lines 49-53, col. 21 lines 44-46, col. 53 lines 48-50 and col. 54 lines 46-53).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) as applied to claim 22 above, and further in view of Fujioka et al. (US 8,026,204, hereinafter Fujioka).
Dreher teaches a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.  
Dreher fails to teach the rheology modified particles have a size distribution such that the D20 is about 1.7 mm or more and the D80 is about 3.5 mm or less. 
However, Fujioka teaches an anionic surfactant-based granule, i.e., particle, suitable for incorporation into laundry detergents and kitchen detergents (abstract and col. 1 lines 6-14 and 65-67) having an average particle diameter, i.e., D50, of preferably 0.1 mm to 5.0 mm in view of obtaining preferably solubility and handiness of the anionic surfactant granule (col. 3 lines 25-29).  The disclosed average particle diameters/D50 of 0.1 to 5.0 mm encompasses and overlaps the recited D20 and D80 particle size distribution/1.7 to 3.5 mm D20 to D80 range since the D50 point of a particle size distribution occurs at the center of the distribution whereas the D20 point occurs below than the D50 point and the D80 point occurs above the D50 point.  For example, 2.55 mm is the midpoint of the disclosed range of Fujioka while 2.6 is similarly the midpoint of the claimed D20 to D80 range.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the average particle diameter and optimize the average particle diameter/relative distribution thereof of the anionic surfactant-based granule taught by Fujioka as the anionic surfactant-based active agent particles of Dreher in order to arrive at the claimed D20 and D80 particle size distribution and obtain a preferable solubility and handiness of the anionic surfactant granule in a dishwashing/kitchen detergent composition or a fabric detergent composition (Fujioka, abstract, col. 1 lines 6-14 and 65-67, col. 3 lines 25-29; Dreher, abstract, col. 1 lines 62-65, col. 5 line 16 to col. 6 line 25, col. 8 lines 39-41, col. 9 lines 1-4, col. 21 lines 44-46, col. 53 lines 48-50, and col. 54 lines 46-53).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments (pages 7-8 of the present response) that Dreher et al. (US 8,980,816) fails to teach or suggest the newly claimed particle comprising a surfactant and size distribution have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The current rejection also utilizes a new reference, Fujioka et al. (US 8,026,204), in addition to Dreher et al. under a new ground(s) of rejection which renders obvious instant claim 1 and its dependent claims. See the 103 rejections based on Dreher et al. in view of Fujioka et al., above.
Applicant’s arguments (pages 7-8 of the present response) that the newly claimed rheology modified particle as recited in new claim 22 is not taught or suggested by Dreher et al. (US 8,980,816) are not persuasive because Dreher et al. teaches the fibrous structure therein comprises a plurality of active agent-containing particles (col. 5 line 16 to col. 6 line 25), where the active agent preferably comprises a starch and/or a surfactant (col. 8 lines 39-41), where the surfactant is present as a surfactant system comprising, e.g., an anionic surfactant and nonionic surfactant mixture (col. 22 lines 8-14).  Dreher et al. teaches the nonionic surfactant comprise dispersing nonionic polymers (col. 23 line 61 to col. 24 line 58), which read on the claimed rheology modifier since pages 7, 8, and 27 of the original specification describe the claimed rheology modifier as having detergent functionality and dispersant polymers function as rheology modifiers.  Alternatively, the starch active agent component also reads on the claimed rheology modifier).  
Furthermore, in the event 1) the cited anionic-nonionic surfactant mixture as the surfactant system/active agent in the particles of Dreher et al. or 2) the cited surfactant and starch as the active agent in the particles of Dreher et al. each fail to sufficiently anticipate the claimed rheology modified particles comprising a surfactant and a rheology modifier, at the time of the effective filing date it would have also been obvious for a person of ordinary skill in the art to arrive within the rheology modified particles comprising a surfactant and a rheology modifier from the teachings of Dreher et al. since, in addition to clearly teaching the particles comprise a surfactant at a minimum (col. 8 lines 39-41), Dreher et al. further teaches the selection of and providing additional additives as the active agent in the particles, such as dispersing agents, suds suppressing agents, suds boosting agents, anti-foam agents, chelating agents, polymeric dispersing agents, alkoxylated polyamine polymers, alkoxylate polycarboxylate polymer, water softening/hardening agents, thickening agents, latexes, and silica (col. 20 line 40 to col. 21 lines 21), which all broadly read on the claimed rheology modifier. 
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above. 
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 22, 2021